The Honorable Bruce Hawkins State Representative 211 East Church Street Morrilton, AR 72110
Dear Representative Hawkins:
This is in response to your request for an opinion regarding the Arkansas Firemen's Pension Fund.  You have asked, specifically, for an interpretation of several acts passed in the 1987 regular legislative session as they pertain to benefit increases.  You set forth the proposition in this regard that the acts (Acts 325, 878, and 397 of 1987) do not follow guidelines contained in Act 491 of 1921 since they impose increased benefits without proof of actuarial soundness.
It must be initially noted in response to your inquiry that our review of Act 491 of 1921 reflects no provision pertaining to actuarially sound benefit increases.  The subject of benefit increases was addressed, however, under Act 839 of 1979, as amended, which is codified as A.C.A. 24-11-101, et seq.  This act vests the board of trustees of the pension and relief fund with authority to increase benefits following compliance with certain conditions, including a determination that the proposed increase is actuarially feasible.  A.C.A. 24-11-102(b)(2) (Supp. 1987).
It must be recognized, however, that Section 24-11-101, et seq. applies to benefit increases proposed by the board of trustees. Acts 325, 878, and 397 of 1987, on the other hand, set forth what appear to be mandatory increased benefit levels.  (These acts are codified in pertinent part at A.C.A. 24-11-819, 24-11-826 and24-11-818, respectively.)  The payment of these benefits is not conditioned upon an actuarial evaluation, nor, in my opinion, can such a requirement be implied in light of the clear expression of legislative intent to that effect under the 1979 act, supra.  Had the legislature intended to require actuarial findings, that intent could easily have been expressed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.